UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1426


JOHN DELULLO,

                Plaintiff - Appellant,

          v.

BANK OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cv-00660-RAJ-TEM)


Submitted:   August 22, 2012                 Decided:   August 24, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John DeLullo, Appellant Pro Se.     Jason Lee Hamlin, GLASSER &
GLASSER, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John   DeLullo      appeals        the    district    court’s      order

dismissing his civil action alleging violations of the Fair Debt

Collection Practices Act.        We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.          DeLullo v. Bank of Am., No. 2:11-

cv-00660-RAJ-TEM (E.D. Va. Mar. 14, 2012).                    We dispense with

oral   argument   because      the    facts    and    legal     contentions    are

adequately    presented   in    the    materials       before    the   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2